                                          Case 3:14-cv-05157-SK Document 278 Filed 01/16/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAUL BARAJAS, et al.,                           Case No. 14-cv-05157-SK
                                   8                   Plaintiffs,
                                                                                         JUDGMENT
                                   9            v.

                                  10     CITY OF ROHNERT PARK, et al.,
                                  11                   Defendants.

                                  12          Pursuant to the jury verdict and the Court’s order on injunctive relief, JUDGEMENT is
Northern District of California
 United States District Court




                                  13   HEREBY ENTERED.

                                  14          IT IS SO ORDERED AND ADJUDGED.

                                  15   Dated: January 16, 2019

                                  16                                                 ______________________________________
                                                                                     SALLIE KIM
                                  17                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
